Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 02/04/2021 has been entered. Applicant’s amendments to the Specification and Drawings have overcome each objection previously set forth in the Non-Final Office Action mailed 11/04/2020. The examiner will address applicant's remarks at the end of this office action.

Reasons for Allowance
	Claims 1 – 20 are allowed.  
	The following is an examiner’s statement of reasons for allowance:
	For claims 1 – 20, the prior art does not teach nor suggest a system or method as claimed.  Prior art discloses various techniques to manage multi-channel engagements.  Pirat describes a contact center system for switching a communication event from one communication medium to another.  See [Abstract, 0054 – 0058, 0076, and Figures 1A, 2 – 6.]  Pirat also discloses customer intent when describing customers desiring to receive service from the contact center, at [0061], or when describing session information, at [0218], which may include “reasons for the customer interaction.”  Other art discloses channel changing techniques or routing work items; see Bateman and Kiefhaber, Further art discloses translating data objects; Lang; while Fedorov adds a “portable continuity object”  - machine readable code, similar to the instant application’s data structure code.  
Pirat, Fedorov, and the cited prior art of record does not teach nor suggest the combination of the following elements:
wherein the first data structure type includes a first code language used by the first communication channel when communicating with the computing device; determining a customer engagement level of the user with the system based on a total payment value for the user with the system;
determining a second communication channel recommended for addressing the communication intent based on the customer engagement level; 
determining a second data structure type handled by the second communication channel, wherein the second data structure type includes a second code language used by the second communication channel when communicating with the computing device; 
translating the first data object from the first code language to the second code language for the second communication channel; and,
loading the first data object to the second communication channel based on the determining the second communication channel and the translating.

For 35 U.S.C. § 101, based on the 2019 PEG, the claims are considered to recite an abstract idea.  However, at Step 2A, Prong Two, Examiner notes that the claim language of receiving a communication from a computing device of a user through a first communication channel of the system; determining a communication intent for the system by the user based on the communication and the first communication channel; generating a first data object for the communication intent based on the first communication channel and a first data structure type handled by the first communication channel, wherein the first data structure type includes a first code language used by the first communication channel when communicating with the computing device; determining a customer engagement level of the user with the system based on a total payment value for the user with the system; determining a second communication channel recommended for addressing the communication intent based on the customer engagement level; determining a second data structure type handled by the second communication channel, wherein the second data structure type includes a second code language used by the second communication channel when communicating with the computing device; translating the first data object from the first code language to the second code language for the second communication channel; and loading the first data object to the second communication channel based on the determining the second communication channel and the translating, wherein the first data object is associated with the computing device in the second communication channel,  when evaluated together add to the determination that this is an improvement in technology and integration into a practical application.  Therefore, Examiner has concluded that the claimed invention is not directed to a judicial exception and qualifies as eligible subject matter under 35 U.S.C. § 101 analysis at Step 2A, Prong Two.

Response to Arguments
Applicant’s arguments, beginning on page 13, filed 02/04/2021, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claims 1 – 20 have been withdrawn. 

determining a customer engagement level of the user with the system based on a total payment value for the user with the system;
determining a second data structure type handled by the second communication channel, wherein the second data structure type includes a second code language used by the second communication channel when communicating with the computing device; and, 
translating the first data object from the first code language to the second code language for the second communication channel.
Examiner notes that this language are steps that additionally defining the sales activities, and further illustrate a commercial interaction, which is a certain method of organizing human activity grouping of abstract idea.  
	Applicant’s main argument is that the claims are not directed to an abstract idea, and points to analysis that would occur under Step 2A, Prong Two, of the eligibility analysis.  Examiner agrees based on the following reasoning.

	Applicant adds a reference to Example 42 of the 2019 PEG Examples and alludes to a data transmission claim.  Examiner notes that the amended claim language of translating the first data object from the first code language to the second code language for the second communication channel is an additional step that adds to the above conclusion that this is an improvement in technology and integration into a practical application.  
	Applicant next argues the limitations in the claim amount to significantly more than the judicial exception.  Examiner notes this analysis would occur under Step 2B of the eligibility analysis, if further analysis were required.  In other words, since the additional elements are determined to be an improvement to technology at Step 2A, Prong Two, the claim is eligible, (at Step 2A), and no further analysis is required.  Therefore, Examiner considers Applicant’s argument moot.  The Examiner has found eligibility at Step 2A and previous rejections under 35 U.S.C. § 101 are withdrawn.  
	
	Applicant’s final argument discusses rejections of claims 1 – 20 under 35 U.S.C. § 102.  See page 17 of Remarks.  Applicant’s arguments with respect to 35 U.S.C. 2 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687